Name: Commission Regulation (EC) No 677/2003 of 14 April 2003 establishing emergency measures for the recovery of the cod stock in the Baltic Sea
 Type: Regulation
 Subject Matter: fisheries;  natural environment;  international law
 Date Published: nan

 Avis juridique important|32003R0677Commission Regulation (EC) No 677/2003 of 14 April 2003 establishing emergency measures for the recovery of the cod stock in the Baltic Sea Official Journal L 097 , 15/04/2003 P. 0031 - 0031Commission Regulation (EC) No 677/2003of 14 April 2003establishing emergency measures for the recovery of the cod stock in the Baltic SeaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy(1) and in particular Article 7(1) thereof,Whereas:(1) The International Baltic Sea Fishery Commission at its annual meeting in September 2002 recommended a number of technical measures to minimise the catch of under-sized cod with the overall aim of rebuilding the cod stocks in the Baltic Sea. These measures were implemented by Council Regulation (EC) No 2341/2002 of 20 December 2002 fixing for 2003 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required(2).(2) During the period of application of these measures, further scientific work has been completed and practical experience has been gained which imply that the measures adopted for the trawl fisheries for cod and flatfish do not have the effect foreseen and cod below the minimum size is caught and discarded to an extent that will reduce the cod stock.(3) Current fishing practice constitutes a serious threat to the conservation and the rebuilding of the cod stocks in the Baltic Sea and requires immediate action. It is therefore appropriate for the Commission to take, on its own initiative, emergency measures to protect the incoming year-classes of cod in the Baltic. These measures should apply from 15 April 2003 until 31 May 2003 in addition to the ban on fishing for cod between 1 June and 31 August laid down in Regulation (EC) No 2341/2002,HAS ADOPTED THIS REGULATION:Article 1Fishing for cod with trawls, Danish seines and similar nets shall be prohibited from 15 April to 31 May 2003 for Community fishing vessels in ICES Division III b, c and d and fishing vessels flying the flag of Estonia, Latvia and Lithuania in the Community waters of ICES Division III b, c and d.Fishing for flatfish with trawls, Danish seines and similar nets shall be prohibited from 15 April to 31 May 2003 for Community fishing vessels in ICES Division III b, c and d.Article 2This Regulation shall enter into force on 15 April 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 April 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 358, 31.12.2002, p. 59.(2) OJ L 356, 31.12.2002, p. 12.